State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: July 2, 2015                      519942
________________________________

In the Matter of TONY WILLIAMS,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ALBERT PRACK, as Director of
   Special Housing and Inmate
   Disciplinary Programs,
                    Respondent.
________________________________


Calendar Date:   May 5, 2015

Before:   Lahtinen, J.P., McCarthy, Egan Jr. and Lynch, JJ.

                               __________


     Tony Williams, Auburn, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                               __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Commissioner of Corrections and
Community Supervision which found petitioner guilty of violating
a prison disciplinary rule.

      After a sample of his urine twice tested positive for the
presence of cannabinoids, petitioner was charged in a misbehavior
report with using a controlled substance. Petitioner was found
guilty of the charge following a tier III disciplinary hearing,
and the determination was later affirmed on administrative appeal
with a modified penalty. This CPLR article 78 proceeding
followed.
                              -2-                  519942

      We confirm. The misbehavior report, positive urinalysis
test results and related documentation, together with the
testimony adduced at the hearing, provide substantial evidence
supporting the determination of guilt (see Matter of Paddyfote v
Fischer, 118 AD3d 1240, 1241 [2014]; Matter of Cobb v Yelich, 118
AD3d 1235, 1236 [2014]). Although petitioner maintained that the
ibuprofen he was prescribed following dental surgery produced a
false positive test result, this was refuted by the testimony of
a number of witnesses, the most significant of which was that of
a specialist from the manufacturer of the urinalysis testing
system, who stated that no amount of ibuprofen could cause a
false positive result for cannabinoids (see Matter of Almonte v
Fischer, 70 AD3d 1156, 1157 [2010], lv denied 14 NY3d 709 [2010];
Matter of Madison v Selsky, 2 AD3d 934 [2003]). Furthermore, we
have reviewed the record and, contrary to petitioner's claim, do
not find that the Hearing Officer was biased or that the
determination flowed from any alleged bias (see Matter of
Paddyfote v Fischer, 118 AD3d at 1241; Matter of Mullamphy v
Fischer, 112 AD3d 1177, 1177-1178 [2013]). We have considered
petitioner's remaining contentions, including his claim that he
was improperly denied witnesses, and find them to be
unpersuasive.

     Lahtinen, J.P., McCarthy, Egan Jr. and Lynch, JJ., concur.



      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court